Title: To Alexander Hamilton from Edward Carrington, 4 April 1791
From: Carrington, Edward
To: Hamilton, Alexander


Richmond Apl. 4. 1791
Dr Sir
The private letter which you was so good as to accompany your Official communication with, calls for and has my warmest acknowledgements. The point which I have mentioned in my Official letter, as determining my acceptance of the Office of Supervisor, would have produced that issue, had the measure been less eligible in other respects than it really is, but had I upon any consideration been hesitating, your private letter would have turned the scale. I am well satisfied Sir of the truth of what you say as to the importance of the Office, and have no apprehension that the necessary compensations for the hazard and toils of the business, will be unattended to by you, or refused by Congress. This Office may doubtless with propriety embrace several duties more than now fall under it, and so long as I continue to hold it, any extension that may appear to you proper will be intirely agreable to me. I have heard no suggestions from any quarter that the Office of Marshal which I now hold is incompatible with it, and I am well assured I shall feel no difficulty in the execution of both. I will thank you for your ideas upon this point. Be pleased to present me to Mrs. Hamilton, and believe me to be, with the greatest, sincerity & truth   yr. Afft. Freind & Servt.
Ed Carrington
Colo. A. Hamilton.
 